Citation Nr: 1533730	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

(A separate decision has been issued regarding the Veteran's claims of clear and unmistakeable error, or "CUE," in a prior Board decision on earlier effective dates.)

1. Whether new and material evidence has been received to reopen the previously denied claim for an effective date prior to February 22, 1988, for the award of a 20 percent evaluation for seizure disorder.

2. Entitlement to an effective date earlier than March 2, 2003, for the award of a 100 percent evaluation of seizure disorder.

3. Whether new and material evidence has been received to reopen the previously denied claim for an earlier effective date for the 100 percent evaluation of schizo-affective disorder with posttraumatic stress disorder (PTSD).

4. Whether the notice of disagreement with the rating decision dated January 27, 2009, that denied service connection for hypertension, a back injury, and a bladder condition was timely submitted.

5. Whether new and material evidence has been received to reopen the previously denied claim for service connection for passive dependent disorder.

6. Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral leg pain.

7. Whether new and material evidence has been received to reopen the previously denied claim for service connection for condition of the skeletal system.

8. Whether new and material evidence has been received to reopen the previously denied claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities (numbness of the hands, arms, and legs).

9. Whether new and material evidence has been received to reopen the previously denied claim for service connection for tinea pedis.

10. Whether new and material evidence has been received to reopen the previously denied claim for service connection for myopia with astigmatism.

11. Whether new and material evidence has been received to reopen the previously denied claim for service connection for shell fragment wound of the face.

12. Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hernia repair.

13. Whether new and material evidence has been received to reopen the previously denied claim for service connection for left arm burns.

14. Whether new and material evidence has been received to reopen the previously denied claim for service connection for hemorrhoids.

15. Whether new and material evidence has been received to reopen the previously denied claim for service connection for Agent Orange residuals claimed as xerosis, chloracne, cancer, and acne vulgaris.

16. Whether new and material evidence has been received to reopen the previously denied claim for service connection for hearing loss.

17. Whether new and material evidence has been received to reopen the previously denied claim for service connection for tuberculosis.

18. Entitlement to service connection for nasal cancer (nasopharyngeal cancer), to include squamous cell carcinoma of the pyriform sinus.

19. Entitlement to service connection for residuals of coma.

20. Entitlement to service connection for a liver disability, to include liver cancer or chronic hepatitis C.

21. Entitlement to service connection for diabetes mellitus.

22. Entitlement to service connection for chronic headaches.

23. Entitlement to service connection for Hodgkin's lymphoma.

24. Entitlement to service connection for non-Hodgkin's lymphoma.

25. Entitlement to service connection for soft tissue and other sarcomas.

26. Entitlement to service connection for dermatophytosis.

27. Entitlement to service connection for chronic sinusitis.

28. Entitlement to service connection for a heart disability, to include congestive heart failure or ischemic heart disease. 

29. Entitlement to service connection for hypertension.

30. Entitlement to service connection for a back disability.

31. Entitlement to service connection for a bladder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1968, including in the Republic of Vietnam and during combat, as shown by a Combat Infantry Badge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), due to terminal illness.  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO), which is the agency of original jurisdiction (AOJ).  The current AOJ is the RO in Waco, Texas.  The majority of the issues on appeal arose from the July 2010 rating decision.  The question of whether the Veteran's notice of disagreement for three issues was timely arises from a May 2010 determination.  An appeal on the merits of the claims for those three issues, as well as for sinusitis, a heart condition, and tuberculosis, arose from a January 2009 rating decision.  A September 2011 rating decision again denied service connection for a heart disability after a Nehmer review.  A May 2003 rating decision awarded a 100 percent rating for seizure disorder and, as discussed below, an appeal for entitlement to an earlier effective date for this award remains pending, as separate from the previously denied earlier effective date claims for seizure disorder and PTSD listed on the first page herein.  

The Veteran has had multiple appointed representatives during the pendency of this appeal; however, the current appointed representative is as listed on the first page of this decision.  See VA Form 21-22 dated March 2015.  Although the Veteran initially requested a Board hearing, he withdrew this request in July 2015.  (A hearing in April 2014 was only for the allegations of CUE in a prior Board decision, which issues are addressed in a separate Board decision.)  The Veteran's representative submitted an Informal Hearing Presentation (IHP) in July 2015.  

Although there has been additional evidence associated with the claims file since the last adjudication by the AOJ of the issues on appeal, the Veteran waived review by the AOJ of any additional evidence in April 2013.  He has also indicated in numerous subsequent statements that he wishes for the Board to decide his claims.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

With regard to the issues on appeal, a review of the claims file shows that several of the issues that the AOJ adjudicated as original service connection claims had been previously denied in a final decision, as discussed below.  Therefore, these claims have been recharacterized as stated on the first page of this decision to reflect the threshold jurisdictional requirement of new and material evidence to reopen those prior claims.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

Additionally, the AOJ notified the Veteran that his notice of disagreement to a January 2009 decision that denied service connection for hypertension, a back injury, and a bladder condition was not timely submitted.  The Veteran perfected an appeal as to this determination, such that this issue is before the Board.  As discussed below, there was a timely notice of disagreement to the January 2009 rating decision, and the Veteran also perfected an appeal as to the denial of these three issues on the merits, via the timely notice of disagreement and a substantive appeal after the issuance of a statement of the case (SOC) in July 2010.  Specifically, the claims file includes two statements date-stamped as received in August 2010, in which the Veteran disputed the determinations in the July 2010 SOC, stating that the AOJ erred in various ways in its determination.  Although the Veteran's statements in August 2010 were not submitted on a VA Form 9, they indicated an intent to appeal from the SOC, and they were received within 60 days after issuance of the SOC; therefore, these statements constituted a timely appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).  

Similarly, the Veteran also perfected an appeal as to the denial to reopen a claim for service connection for tuberculosis and chronic sinusitis.  These issues were also denied in the January 2009 rating decision, the Veteran disagreed with these denials via several statements in January and February 2009, the July 2010 SOC addressed these issues, and the Veteran submitted statements in August 2010 disputing this determination.  Id.  Accordingly, these issues are under the Board's jurisdiction.

With regard to a liver disability, the AOJ adjudicated the claim of service connection for liver cancer.  The Veteran appears to be seeking service connection for any liver condition, and the medical evidence shows a diagnosis of chronic hepatitis C.  Therefore, this claim is recharacterized to encompass any current liver disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The AOJ summarized many of the issues on appeal, as well as additional issues raised by the Veteran, in an April 2014 response to a Congressional inquiry and in a December 2014 letter to the Veteran regarding the status of his claims.  As explained by the AOJ, the Veteran recently claimed service connection for PTSD and for seizure disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). The Veteran has already been assigned a 100 percent disability rating for PTSD and a separate 100 percent disability rating for seizure disorder, as well as special monthly compensation (SMC) based on housebound status due to having one disability rated as 100 percent and another disability rated as 60 percent or higher.  As these are the highest available ratings, the Veteran's claim for a TDIU (which is an alternative way to obtain a 100 percent disability rating) is moot and need not be addressed.  

The Veteran also submitted a claim for temporary total disability; the AOJ notified the Veteran that he needed to identify a condition for which he had required hospitalization or convalescence, but also that he was already receiving 100 percent total disability compensation for his service-connected PTSD and seizure disorder.

The AOJ also notified the Veteran in December 2014 that, although he had claimed service connection for Agent Orange/herbicide and mustard gas, exposure alone is not a disability, and the Veteran must identify a resulting disability.

The Veteran has otherwise claimed disabilities as related to Agent Orange (herbicide) exposure during service in Vietnam or as related to his service-connected disabilities, most of which are on appeal and will be addressed herein.  

Additionally, the AOJ noted that, the Veteran submitted a claim in February 2014 for service connection for a respiratory condition, including cancers of the lungs, larynx, trachea, and bronchus.  The Veteran was afforded a VA examination for respiratory conditions in May 2015, which diagnosed lung cancer with metastasis to the larynx and neck lymph nodes.  The Board notes that lung cancer is a disease that will be presumptively service-connected based on herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  It appears, however, that the AOJ is actively processing this claim, and it is not currently under the Board's jurisdiction.

The Veteran also submitted a claim for an automobile allowance or adaptive equipment in February 2014, which was denied in a September 2014 rating decision.  There is no indication that he has appealed from that denial to date.  

As noted by the appointed representative in July 2015 arguments, the Veteran alleged "clear and unmistakeable error" (or "CUE") in the denial of several of his claims in an April 2014 appeal form (VA Form 9).  The Veteran also alleged "CUE" on VA Form 9's submitted in April 2013 and October 2013.  Nevertheless, these allegations refer to a March 2008 claim relating to issues that have remained on appeal since that time.  Therefore, as the denials to which the Veteran refers did not become final, his allegations of CUE need to be addressed as a specific claim for revision of a prior final decision based on CUE.  Cf. 38 C.F.R. § 3.105(e) (2014).  Rather, the Veteran's assertions are addressed under the current appeal.  Likewise, although the Veteran referred to clear and unmistakeable error or "CUE" in his August 2010 statements, he was referring to the July 2010 SOC, not to any prior final denial; therefore, these assertions do not amount to a true claim of "CUE."  Id.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: a reopened claim for service connection for bilateral leg pain; a reopened claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities; service connection for nasal cancer (nasopharyngeal cancer), to include squamous cell carcinoma of the pyriform sinus; service connection for a liver disability; service connection for a heart disability; service connection for hypertension; service connection for a back disability; service connection for chronic sinusitis; and entitlement to an effective date earlier than March 2, 2003, for the award of a 100 percent evaluation for his seizure disorder.	


FINDINGS OF FACT

1. The December 2006 Board denial of an effective date earlier than February 22, 1998, for the 20 percent evaluation of seizure disorder became final when issued; the Board's November 2007 denial of a claim of CUE in the 2006 denial also became final after dismissal of an appeal to the court.

2. The October 1995 Board denial of an effective date earlier than April 5, 1988, for the award of service connection for schizoaffective disorder with PTSD, which was later found to be the proper date for the 100 percent rating for such disability, became final; there has been no claim of CUE in the initial denial.

3. The Veteran submitted a notice of disagreement to the denial of service connection for hypertension, a back injury, and a bladder condition in February 2009, within one year after the January 2009 rating decision.

4. The AOJ previously denied service connection for passive dependent disorder in a May 1991 rating decision; the Veteran was notified of the denial and his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

5. Evidence received since the last final denial of passive dependent disorder is cumulative or redundant of the previous evidence and does not trigger VA's duty to assist or raise a reasonable possibility of substantiating the claim.

6. The AOJ previously denied service connection for bilateral leg pain in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

7. Evidence received since the last final denial of a bilateral leg pain is pertinent to a basis for the prior denial, triggers VA's duty to assist, and raises a reasonable possibility of substantiating the claim.

8. The AOJ previously denied service connection for a skeletal system condition in a May 1991 rating decision; the Veteran was notified of the denial and his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period.

9. Evidence received since the last final denial of a skeletal system condition is cumulative or redundant of the previous evidence and does not trigger VA's duty to assist or raise a reasonable possibility of substantiating the claim.

10. The AOJ previously denied service connection for peripheral neuropathy in a December 1993 rating decision; the Veteran appealed and a SOC was issued in November 1994; he did not further appeal and no new and material evidence was received in the appeal period; subsequent decisions did not become final.

11. Evidence received since the last final denial of a peripheral neuropathy is pertinent to a basis for the prior denial, triggers VA's duty to assist, and raises a reasonable possibility of substantiating the claim.

12. The AOJ previously denied service connection for tinea pedis in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal, and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

13. Evidence received since the last final denial of a tinea pedis is pertinent to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

14. The Veteran has had a skin condition of the feet, diagnosed as tinea pedis, dermatophytosis, and xerosis, on a persistent and recurrent basis since service.

15. The AOJ previously denied service connection for myopia with astigmatism or vision loss in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

16. Evidence received since the last final denial of myopia with astigmatism or vision loss is cumulative or redundant of the previous evidence and does not trigger VA's duty to assist or raise a reasonable possibility of substantiating the claim.

17. The AOJ previously denied service connection for shell fragment wound of the face in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

18. Evidence received since the last final denial of shell fragment wound residuals is pertinent to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

19. The Veteran's retains a residual of metal in his face due to shell fragment wound in service; otherwise, he is already service-connected for residuals of seizure disorder, and there are no other diagnosed residuals.

20. The AOJ previously denied service connection for bilateral hernia repair in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

21. Evidence received since the last final denial of bilateral hernia repair is pertinent to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

22. The Veteran had persistent and recurrent inguinal hernias or groin condition that began in service, which was surgically repaired in 1972 and resulted in residuals of a scar on the abdomen.

23. The AOJ previously denied service connection for left arm burn residuals in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

24. Evidence received since the last final denial of left arm burn residuals is cumulative or redundant of the previous evidence and does not trigger VA's duty to assist or raise a reasonable possibility of substantiating the claim.

25. The AOJ previously denied service connection for hemorrhoids in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

26. Evidence received since the last final denial of hemorrhoids is pertinent to a reason for the prior denial, and raises a reasonable possibility of substantiating the claim.

27. The Veteran has had persistent and recurrent hemorrhoids since service. 

28. The AOJ previously denied service connection for Agent Orange residuals claimed as chloracne or acne vulgaris and unspecified cancer in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

29. Evidence received since the last final denial of Agent Orange residuals claimed as chloracne or acne vulgaris and unspecified cancer is cumulative or redundant of the previous evidence and does not trigger VA's duty to assist or raise a reasonable possibility of substantiating the claim.

30. The Veteran's diagnosed xerosis other than on the feet did not have its onset in service and is not otherwise related to service, to include herbicide exposure.

31. The AOJ previously denied service connection for hearing loss in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

32. Evidence received since the last final denial of hearing loss is cumulative or redundant of the previous evidence and does not trigger VA's duty to assist or raise a reasonable possibility of substantiating the claim.

33. The AOJ previously denied service connection for tuberculosis in a December 1993 rating decision, followed by a November 1994 SOC; the Veteran did not further appeal and no new and material evidence was received within the appeal period; subsequent decisions did not become final.

34. Evidence received since the last final denial of tuberculosis is cumulative or redundant of the previous evidence and does not trigger VA's duty to assist or raise a reasonable possibility of substantiating the claim.

35. There is no currently diagnosed coma or residuals of coma, other than the already service-connected seizure disorder.

36. There is no currently diagnosed diabetes mellitus.

37. The Veteran has had chronic headaches on a persistent and recurrent basis since service, to include as associated with seizures.

38. There is no currently diagnosed Hodgkin's lymphoma.

39. There is no currently diagnosed non-Hodgkin's lymphoma.

40. There is no currently diagnosed soft tissue or other sarcomas.

41. There is no currently diagnosed bladder disability; urinary symptoms were related to benign prostatic hypertrophy, and there is no indication of urinary symptoms that have existed since service or are otherwise related to service.


CONCLUSIONS OF LAW

1. The current claim for an effective date earlier than February 22, 1998, for the 20 percent evaluation of seizure disorder is an impermissible freestanding claim after a Board denial.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2. The current claim for an earlier effective date for the 100 percent evaluation of schizo-affective disorder with PTSD is an impermissible freestanding claim after a Board denial.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; Rudd, 20 Vet. App. 296.

3. The criteria for a timely notice of disagreement to the denial of service connection for hypertension, a back injury, and a bladder condition are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  

4. The May 1991 RO denial of service connection for passive dependent disorder became final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014). 

5. The November 1994 RO denial of service connection for bilateral leg pain became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

6. The May 1991 RO denial of service connection for a skeletal system condition became final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

7. The November 1994 RO denial of service connection for peripheral neuropathy of the bilateral upper and lower extremities (numbness of the hands, arms, and legs) became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

8. The November 1994 RO denial of service connection for tinea pedis became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

9. The criteria for service connection for a skin condition of the feet, diagnosed as tinea pedis, xerosis, and dermatophytosis, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

10. The November 1994 RO denial of service connection for myopia with astigmatism or vision loss became final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

11. The November 1994 RO denial of service connection for residuals of shell fragment wound to the face became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

12. The criteria for service connection for residuals of shell fragment wound of embedded metal in the face are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  

13. The November 1994 RO denial of service connection for bilateral hernia repair became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

14. The criteria for service connection for residuals of surgical repair of a hernia or groin condition are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  

15. The November 1994 RO denial of service connection for left arm burn residuals became final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

16. The November 1994 RO denial of service connection for hemorrhoids became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

17. The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  

18. The November 1994 RO denial of service connection for Agent Orange residuals claimed as chloracne or acne vulgaris and cancer became final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 
19. The criteria for service connection for xerosis other than on the feet are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  

20. The November 1994 RO denial of service connection for hearing loss became final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

21. The November 1994 RO denial of service connection for tuberculosis became final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

22. The criteria for service connection for coma or residuals of coma are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  

23. The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 309 (2014).  

24. The criteria for service connection for chronic headaches are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  

25. The criteria for service connection for Hodgkin's lymphoma are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

26. The criteria for service connection for non-Hodgkin's lymphoma are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

27. The criteria for service connection for soft tissue or other sarcomas are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

28. The criteria for service connection for a bladder disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

No notice or assistance is needed as to the claims regarding an earlier effective date because, as discussed below, these claims must be dismissed as a matter of law.  Further, no notice or assistance is needed for the claims that are granted herein.

The Veteran was notified of the requirements to substantiate his remaining claims for service connection via letters in June 2008 and June 2010, prior to the rating decisions for the issues addressed therein.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  With regard to the claims to reopen, the two June 2010 letters notified the Veteran of multiple claims that had been previously denied and included the correct standard for new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

To the extent that these letters did not notify the Veteran of the correct dates of the most recent prior denials or the reasons for each of the prior denials, VA's General Counsel recently held that Kent is no longer controlling insofar as it construed the former U.S.C.A. § 5103(a) to require that VA provide case-specific notice in a claim to reopen.  VAOPGCPREC 6-2014.  Instead, in a claim to reopen, VA is required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  That has been accomplished in this case.  Additionally, although the AOJ did not mention the prior denials of several issues on appeal, and thus did not address the question of whether new and material evidence had been received to reopen the previously denied claims, there is no resulting prejudice in this case.  The Veteran has been notified on numerous occasions of the requirements for service connection and the definition of new and material evidence, and he has submitted evidence and arguments in this regard.

With regard to the duty to assist, the AOJ obtained the Veteran's service treatment and personnel records.  Indeed, the National Personnel Records Center (NPRC) informed the Veteran in a December 2013 (and subsequently) that all of his service treatment and personnel records had previously been forwarded to VA.  For prior claims, such as in April 1986, the Veteran asserted that his conditions were related to being a prisoner of war (POW) for varying amounts of time.  The AOJ requested more information from the Veteran regarding his alleged POW experiences and conducted development in an attempt to verify POW status.  In August 1986 and September 1986, the NPRC replied that there was no evidence of the Veteran having POW status, upon review of pertinent records.  The AOJ notified the Veteran of this determination in July 1988, and he has not subsequently asserted that he was a POW, or that any of his conditions are related to being a POW.  

The AOJ also obtained the Veteran's VA treatment records from the 1970s forward, as well as pertinent, identified private records; the file also includes private records submitted by the Veteran.  The Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  In connection with prior claims, the AOJ requested copies of any records associated with this determination, and the SSA responded in August 1976 by providing a May 1975 private record and stating that all other records were from the New Orleans VA hospital, to which VA should already have access.  There is also an April 1984 letter from the SSA to the Veteran stating that he met the medical requirements for benefits and that he reported being unable to work since 1981 due to seizures, and that there was medical evidence consistent with this that established an onset date in June 1982.  This letter indicated that the SSA had considered VA records, and laboratory and rehabilitation reports from January 1984 and February 1984.  There is also a July 1988 form from the SSA indicating that the Veteran's disability benefits had been continued, that the date of onset was June 30, 1982, and that benefits were based on a primary diagnosis of partial complex seizure disorder and a secondary diagnosis of PTSD.  The Veteran has already been awarded service connection and 100 percent disability benefits for these two disabilities, and there is no indication that any possibly outstanding records from the SSA would be relevant to his claims for service connection and claims to reopen that are currently on appeal.  Therefore, no further development is needed in this regard.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The Veteran was not afforded VA examinations for the majority of the claims decided herein.  An examination is not required, however, with the exception of claims that are being remanded, because the claims are being granted in full or VA's duty to provide a VA examination or opinion has not been triggered.  To avoid unnecessary repetition, the legal requirements are set forth here, but the specifics of each claim are discussed below with the general analysis of the claims. 

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c)(4).

Each subsection of 38 U.S.C.A. § 5103A(d)(2) sets forth a different evidentiary standard.  See McLendon, 20 Vet. App. at 81; Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir.2010).  The first element, evidence of a current disability, requires that the evidence be "competent."  This "threshold" determination does not require the Board to weigh competing facts, but merely to assess whether (a) evidence exists, and (b) that evidence is competent.  McLendon, 20 Vet. App. at 81-82.  The third element for consideration, whether the evidence of record "indicates" that the current disability "may be associated" with service, establishes a "low threshold."  Id. at 83.  The second element, however, requires evidence "establishing" that the claimant suffered an in-service event, injury, or disease, which "is a classic factual assessment, involving the weighing of facts."  Id. at 82.    

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The Veteran will not be prejudiced by a decision.

II.  Legal Requirements

Many of the Veteran's claims on appeal, including claims to reopen, claims for an earlier effective date, and timeliness of an appeal, involve finality of a prior denial.

In determining the finality of a previous denial, after the AOJ issues an initial determination for a claim, via rating decision or otherwise, a claimant may initiate an appeal by submitting a notice of disagreement within one year after notice of the denial of the claim.  If a timely notice of disagreement is received, a statement of the case (SOC) must be issued.  Then, the claimant has 60 days after the date of notice of the SOC, or one year from the date of notice of the initial adverse determination, whichever is the later, to file a substantive appeal to perfect an appeal the Board.  38 C.F.R. §§ 20.200, 20.302.  If a timely appeal is not received, the AOJ's determination will become final, unless new and material evidence is received within the appeal period, in which case the claim will remain pending.  These rules regarding the requirements and timing for an appeal have been the same for all decisions discussed herein; to avoid unnecessary repetition, the statutes and regulations will only be cited here.  See 38 U.S.C.A. § 7105(c) (West 1991, 2002, & 2014) [38 U.S.C. § 4005(c) (1964)]; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 [38 C.F.R. §§ 3.104, 19.118, 19.153 (1969)]; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  A decision by the Board becomes final when issued, unless the case is further appealed to the court or a motion for reconsideration is granted.  38 U.S.C.A. § 7104(b) (West 1991, 2002, & 2014) [38 U.S.C. § 4004(b) (1982)]; 38 C.F.R. § 20.1100 [38 C.F.R. § 19.104 (1987)].

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For the purpose of determining whether submitted evidence is new and material so as to reopen, the evidence is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection requires evidence showing "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence will not be sufficient, however, when a matter requires medical training, experience, or expertise for any reason, which will be determined on a case-specific basis.  Id. 

The Veteran received a Combat Infantry Badge, as shown on his DD Form 215, which establishes service in combat with the enemy.  To the extent that he reports injuries that are consistent with such combat, the Veteran's lay testimony will be sufficient to establish the in-service injury, even if there is no documentation of treatment or injury during service .  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If a veteran served in Vietnam from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Certain diseases will be presumed service-connected due to herbicide exposure during service if they manifest to a compensable degree at any time after active duty service, except that certain conditions must manifest to a compensable degree within one year after the last date of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  These conditions will be discussed in more detail below.

For certain listed chronic diseases, service connection will be granted on a presumptive basis if it manifested to a compensable degree within a certain period (one year for most listed diseases, but three years for tuberculosis) following active duty service.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Although the Veteran asserted in the past that he was a POW, for which certain diseases may be presumptively service-connected (see 38 C.F.R. §§ 3.307(a)(5), 3.309(c), as noted above, the AOJ conducted development in this regard and informed the Veteran in July 1988 that no evidence had been found to verify his claim of having been a POW.  The Veteran has not asserted that he was a POW since that time, and there is no other evidence to indicate such was the case.  Therefore, these provisions will not be further discussed herein.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Claims to Reopen for Earlier Effective Dates

The Veteran seeks an earlier effective date for the evaluation of his seizure disorder, as well as for the evaluation of his schizo-affective disorder with PTSD.  In July 2010, the AOJ informed the Veteran that these claims had been denied in a December 2006 Board decision, that this denial had become final, and that new and material evidence was required to reopen the claims for an earlier effective date.  

Generally, a claim that has been previously denied in a final decision may be reopened upon receipt of new and material evidence, as explained above.  Claims for an earlier effective date, however, can only be brought within the appeal period from the original decision that assigned the effective date in dispute.  Otherwise, once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakeable error, or "CUE."  In other words, there can be no freestanding claims for an earlier effective date; when such a freestanding claim is raised, the appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date vitiates the rule of finality and is not allowed).

Schizoaffective Disorder with PTSD

As explained in the December 2006 Board denial of an earlier effective date, the AOJ granted service connection for PTSD, with an effective date of April 5, 1988, in a February 1990 rating decision.  The Veteran appealed from the effective date assigned for the grant of service connection (and initial rating) and argued that service connection should be effective since the date of discharge from service because his PTSD had existed since that time.  The Board denied an earlier effective date for service connection for PTSD in an October 1995 decision.  The Veteran did not further appeal, and this decision became final the date it was issued.  

The AOJ later recharacterized the Veteran's psychiatric disability as schizoaffective disorder with PTSD symptoms and, in an October 1999 rating decision, granted a 100 percent rating effective as of April 5, 1988, based on the effective date of the service connection award, which had already been addressed by the Board.  The Veteran again appealed from the effective date of this award, essentially arguing that he was entitled to a 100 percent rating for this disability since service.  

As explained in the December 2006 Board decision, the October 1995 decision that denied entitlement to an effective date prior to April 5, 1988, for the grant of service connection for PTSD effectively barred any later challenge to the effective date assigned for service connection, regardless of the disability rating assigned.  In other words, the subsequent grant of a 100 percent rating effective as of April 5, 1988, does not revive the previously denied claim establishing April 5, 1988, as the proper effective date for the award of service connection for PTSD.  The effective date of an initial disability rating cannot be earlier than the effective date of the award of service connection.  See 38 C.F.R. § 3.400.  This December 2006 Board denial also became final when it was issued, as the Veteran did not further appeal.  

The finality of the Board's October 1995 decision as to the proper effective date for PTSD is subject to revision only on the grounds of clear and unmistakable error and will be reversed or revised if evidence establishes such error.  38 U.S.C.A. § 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  Because the Veteran has not asserted a claim of CUE in the Board's October 1995 decision, his subsequent challenge to the effective date of the award of a 100 percent rating for PTSD is an impermissible freestanding claim and must be dismissed.  See Rudd, 20 Vet. App. at 299-300.  

Moreover, in November 2007, the Board denied an earlier effective date for the 100 percent evaluation of PTSD based on an allegation of CUE in the December 2006 Board decision.  Although the Veteran then appealed to the court, this appeal was dismissed in December 2012.  As such, the November 2007 decision became final.  

Seizure Disorder

The Veteran has been in receipt of a 10 percent rating for seizure disorder effective since February 10, 1975, with the exception of a period of temporary total rating from February 11, 1976, through March 30, 1976.  In a February 1, 1988, decision, the Board denied an evaluation greater than 10 percent for seizure disorder.  This decision became final when issued, as there was no appeal to the court. 

The AOJ subsequently awarded a 20 percent rating for seizure disorder, effective as of February 22, 1988.  The Veteran appealed from this determination and, in a December 2006 decision, the Board denied an earlier effective date for this 20 percent rating.  This December 2006 Board decision also became final when issued.  

The finality of the Board's December 2006 decision as to the proper effective date for the 20 percent evaluation for seizure disorder is subject to revision only on the grounds of CUE and will be reversed or revised if evidence establishes such error.  38 U.S.C.A. § 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  In November 2007, the Board denied the Veteran's allegation of CUE in the December 2006 Board decision.  Although the Veteran then appealed to the court, this appeal was dismissed in December 2012.  Thus, the November 2007 decision became final.  

Because the prior denials became final, including as based on CUE, the Veteran's current challenge to the effective date of the award of a 20 percent rating for seizure disorder is barred and must be dismissed.  Rudd, 20 Vet. App. at 299-300.  

As discussed below in the remand section, however, the Veteran submitted a timely notice of disagreement to the effective date of the 100 percent evaluation for seizure disorder, which was assigned effective March 2, 2003.  This is a separate issue.



IV.  Timeliness of Appeal from January 2009 Rating Decision

The AOJ notified the Veteran in May 2010 that his notice of disagreement to a January 27, 2009, rating decision that denied service connection for hypertension, a back injury, and a bladder condition was not timely submitted.  This determination was based on a finding that the Veteran had submitted a notice of disagreement to that rating decision on May 10, 2010, more than one year after the initial rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  

Prior to that time, however, the Veteran had disputed the January 2009 rating decision on multiple occasions.  In particular, there were several statements date-stamped as received in January and February 2009 in which the Veteran clearly indicated his disagreement with these denials.  These were well within the one year after the rating decision was issued.  In fact, the AOJ issued a statement of the case in July 2010 that addressed hypertension, a back injury, and a bladder condition, among other claims, as a result of these notices of disagreement.  Accordingly, the notices of disagreement were timely, and the appeal is granted in this regard.  Id.

V.  Service Connection and Claims to Reopen

The Veteran essentially asserts that all of his claimed conditions resulted from exposure to herbicides (Agent Orange and others) during service in Vietnam, from his combat service, or that they are secondary to his seizure disorder or PTSD.  As discussed below, some of the claims were previously denied; however, there are also several original service connection claims, and some of the claims are intertwined.  To avoid unnecessary repetition, the Board will address them together.

Passive Dependent Disorder

The Veteran initially sought service connection for nervousness.  In an October 1969 rating decision (see Volume 2 of claims file), the AOJ denied the claim and characterized the condition as passive dependent disorder, based on the findings in an August 1969 VA examination.  The Veteran was notified of this determination and his appellate rights, but he did not appeal, and no new and material evidence was received within one year of the denial.  Therefore, the RO denial became final.  

The Veteran attempted to reopen this claim on multiple occasions.  The RO notified him in November 1994 (see Volume 5 of claims file) that a notice of disagreement as to passive dependent disorder that was received in October 1994 was not timely because the claim was last finally denied in May 1991, and new and material evidence was needed to reopen the claim.  

Subsequent rating decisions in October 1999 and May 2003 also denied a claim to reopen for passive dependent disorder; however, the Veteran submitted a notice of disagreement in November 1999 (see Volume 7) and August 2003 (see Volume 8), respectively, and a SOC was not provided thereafter.  Accordingly, those denials did not become final, and the May 1991 rating decision is the last final denial.  The AOJ again denied a claim to reopen this issue in July 2010, leading to this appeal.

As noted in the initial denial, a personality disorder, as such, is a constitutional or developmental abnormality and is not a disease or injury subject to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9.  A personality disorder may be service-connected if it was subject to, or aggravated by, a superimposed injury or disease during service to result in additional disability.  See also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Accordingly, a claim for passive dependent disorder, and in of itself, cannot be granted as a matter of law, and there is no new and material evidence this regard; thus, this claim cannot be reopened.  Id.; see also 38 C.F.R. § 3.156.

Instead, the Veteran has already been awarded service connection for psychiatric disability as a result of service, namely, schizoaffective disorder with PTSD, rated as 100 percent disabled effective since April 5, 1988.  With regard to the Veteran's assertions that this disability was a recharacterization of his prior diagnosis of personality disorder, the medical evidence in 1994 still indicated that the Veteran had both a personality disorder and separately diagnosed PTSD.  Further, to the extent that PTSD and schizoaffective disorder were additional disabilities as a result of superimposed disease or injury on the passive dependent disorder, the Veteran's claims in this regard have already been granted.  Therefore, a claim to reopen for other psychiatric disabilities would be moot.  Moreover, the Board observes that these mental health disabilities are all evaluated under the same rating criteria, and the Veteran would not be entitled to a separate rating for another disorder.

Bilateral Leg Pain, Neuropathy of All Extremities 

The claim for bilateral leg pain was initially denied in a May 1986 rating decision with notice of the denial and appellate rights in June 1986.  The Veteran did not appeal, and no new and material evidence was received within one year.  Accordingly, this decision became final.  

Subsequent claims to reopen were also denied, with the last final denial being in a November 1994 SOC (see Volume 5) after a December 1993 rating decision and notice of appellate rights.  The claim for peripheral neuropathy of the extremities was also denied in a November 1994 SOC, following the December 1993 rating decision.  The appeal period ended in January 1995, which was the later of one year after notice of the initial denial in December 1993 and 60 days after issuance of the SOC.  The Veteran did not further appeal, and no new and material evidence was received within the appeal period.  Thus, this RO decision became final.  

Although the AOJ denied claims to reopen for bilateral leg pain and neuropathy in May 2003, the Veteran submitted a notice of disagreement in August 2003 and no SOC was provided at that time.  As such, these claims remained pending, and the last final denial was November 1994.  In July 2010, the AOJ again denied the Veteran's claims to reopen for leg pain and neuropathy, leading to this appeal.  
  
The claims for bilateral leg pain and peripheral neuropathy were both previously denied due to lack of an objective diagnosis for the Veteran's symptoms.  Private treatment records in August 2006 and July 2009 noted complaints of leg pain and numbness and diagnoses of sciatica related to a back disorder and neuropathy.  As such, there is new and material evidence of a current diagnosis for both issues.  Further, VA's duty to provide an examination is triggered, and the claims are reopened.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).

Skeletal System Condition

A claim for service connection for a condition of the skeletal system was initially denied in a May 1991 rating decision, with notice to the Veteran in June 1991.  The Veteran did not appeal, and no new and material evidence was received within one year.  Although the Veteran referenced a "skeletal condition" as an issue in October 1992, this was more than year after notice of the denial.  Therefore, the RO denial in 1991 denial became final.  In a July 2010 rating decision, the AOJ again denied service connection for a condition of the skeletal system, leading to the this appeal.  

The prior denial was based on lack of a diagnosis or injury to the skeletal system.  The Veteran has not identified a part of the skeleton for which he is seeking compensation with this claim, and he has not claimed to have an injury or disease affecting a particular part of the skeleton during service, or any general diagnosis relating to the skeletal system.  Rather, the Veteran has claimed a skeletal condition as due to Agent Orange exposure, in addition to the other conditions addressed herein.  A claim for service connection for a back disability is being remanded, as the Veteran filed a specific claim for such a disability.  In a December 1997 VA Agent Orange registry examination, he complained of generalized pain all over the body; no diagnosis was given for these complaints.  Since the last final denial, the Veteran has continued to refer generally to a skeletal system condition.  There is also no medical evidence establishing a diagnosis for a general skeletal condition.  Therefore, new and material evidence has not been received, VA's duty to provide a VA examination is not triggered, and the claim will not be reopened.  Id. 

Skin Condition of the Feet-Dermatophytosis, Tinea Pedis, Xerosis

In a July 2010 rating decision, the AOJ denied service connection for dermatophytosis and xerosis (which was claimed as one of several skin residuals of Agent Orange exposure).  Although the Veteran submitted a claim for service connection for dermatophytosis in April 2003, this issue was not addressed in the May 2003 rating decision.  The RO did deny service connection xerosis in the May 2003 rating decision, as well as in an October 1999 denial, as one of several skin conditions (discussed further below) claimed as due to Agent Orange exposure); however, the RO did not issue a SOC after the Veteran submitted a notice of disagreement in November 1999 and August 2003, respectively.  Therefore, these denials did not become final.  Further, although a prior Board decision in October 1985 that denied service connection for tinea pedis mentioned evidence of dermatophytosis in the analysis, it did not clearly deny a claim for dermatophytosis.    

In contrast, the Veteran's claim for service connection for tinea pedis has been denied on many prior occasions.  This claim was initially denied in an October 1969 rating decision.  The Veteran was notified of this determination and his appellate rights, but he did not appeal, and no new and material evidence was received within one year of the denial.  Rather, the next communication or evidence regarding tinea pedis was received in 1971.  Therefore, the 1969 RO denial became final.  

Subsequent claims to reopen were denied, and the last final denial of the Veteran's claim for tinea pedis occurred in a November 1994 SOC, following a December 1993 rating decision and notice of appellate rights.  The Veteran did not further appeal from the SOC, and no new and material evidence was received within the appeal period; therefore, this RO denial became final.  

Rating decisions in October 1999 and May 2003 also denied a claim to reopen for tinea pedis; however, the Veteran submitted a notice of disagreement in November 1999 and August 2003, respectively, and a SOC was not provided thereafter.  Accordingly, those denials did not become final, and the last final denial was the 1994 SOC.  The AOJ again denied a claim to reopen for tinea pedis in July 2010, leading to the current appeal.  

Prior denials of tinea pedis were based on a finding that the condition, although diagnosed in a 1969 VA examination, was not incurred or aggravated by service.  

At the time of the last final denial, service treatment records did not document any treatment for the feet, and the Veteran denied any foot or skin condition at his December 1968 discharge examination.  A July 1969 VA general medical examination diagnosed dermatophytosis for the Veteran's complaints regarding the feet.  Then, at an August 1969 VA dermatology examination, there was evidence of symptoms between the toes and on the ball aspect of the plantar surface bilaterally.  The Veteran reported that he first noticed scaling and itching between the toes of the feet, which were diagnosed as athlete's foot, while serving in the Panama Canal zone.  He stated that it was treated several times with improvement, but it always seemed to return, especially in warm or humid weather.  The examiner did not give an opinion as to any nexus to service.    

In a September 1971 statement, the Veteran reported that his skin condition first occurred in the Panama Canal Zone and again in Vietnam, and that he sought treatment shortly after discharge but was told to put foot powder on his feet.  

An October 1987 VA treatment record noted a diagnosis of tinea pedis, and the Veteran complained of dry itching feet bilaterally with periods of bleeding from the plantar surface.  Examination shows xerotic skin bilaterally in a moccasin distribution, and the prescribed treatment was skin creams.

Since the last final prior denial in 1994, the Veteran has continued to submit evidence indicating that he has had persistent and recurrent skin symptoms on the feet since service.  For example, during a December 1997 VA Agent Orange registry examination, he complained of a rash on both feet for 30 years, and the diagnosis was tinea pedis.  During a February 1999 Board hearing, the Veteran and his wife described his current and ongoing foot symptoms, and the Veteran asserted that this was tinea pedis or "jungle rot."

The Veteran and his wife are competent to report his observable skin symptoms, and the Veteran is competent to report and treatment during service, including while in the field during combat.  This evidence is new and material as to whether a current condition was incurred in service, and it raises a reasonable possibility of substantiating the claim; therefore, the claim is reopened.  38 C.F.R. § 3.156.

Furthermore, in light of the consistent reports of recurrent symptoms since service in combat, and resolving doubt in the Veteran's favor, his skin condition of the feet has been linked to service.  This disability has been diagnosed primarily as tinea pedis, but also as dermatophytosis and xerosis (or dry skin) at times.  Service connection is warranted for this disability.  38 C.F.R. §§ 3.102, 3.303, 3.304.

Myopia with Astigmatism, Vision Loss

The AOJ initially denied service connection for myopia with astigmatism in an October 1969 rating decision.  The Veteran was notified of his appellate rights at that time, but he did not appeal, and no new and material evidence was received within one year.  Therefore, the RO denial became final.  

The Veteran attempted to reopen this claim many times over the years, described as myopia or loss of vision.  The last final denial of myopia with astigmatism or vision loss was in a November 1994 SOC, following a December 1993 rating decision and notice.  The Veteran did not further appeal, and no new and material evidence was received within the appeal period.  Thus, this RO denial became final.  

Although the AOJ denied claims to reopen for myopia in October 1999 and May 2003, the Veteran submitted a notice of disagreement in November 1993 and August 2003, respectively, and no SOC was provided.  Thus, the claim remained pending, and the 1994 SOC was the last final denial.  The AOJ again denied this claim in a July 2010 rating decision, leading to the current appeal.  

The prior denials of this claim were based on findings that refractive error was not eligible for service connection and there was no current condition related to service.

At the time of the last final denial, the Veteran's service treatment records included his March 1966 preinduction examination, which noted complaints of eye trouble and a visual defect of myopia with astigmatism bilateral.  His December 1968 discharge examination also noted refractive error, and complaints of eye trouble or vision problems related to seizures.  Other than glasses prescriptions, there was no treatment for injury or complaints relating to the eyes or vision during service. 

After service, a May 1973 private record noted that the Veteran had severe refractive error and wore corrective glasses for this.  An October 1983 VA ophthalmology treatment record noted that the Veteran was there for a checkup for glasses.  The provider noted a history of seizure disorder due to a gunshot wound, and the assessment was moderate myopia with mild astigmatism, with a prescription for glasses.  In an April 1986 VA treatment session, the Veteran reported slowly deteriorating vision since service.  

In an October 1994 statement for his prior claim, the Veteran identified the issue as an "eye condition (loss of vision)," stating that he becomes "totally blind" from seconds to minutes and then regains his sight.  

Since the last prior denial, the Veteran has continued to claim service connection for myopia and/or vision loss, and he has continued to report that he will lose his vision temporarily and that his sight comes back.  He references a bullet fragment in his face and seizure disorder (which is already service-connected) in connection with these symptoms. See, e.g., February 2002 Board hearing, April 2014 statement.  

In an April 2008 VA eye clinic treatment record, the Veteran complained of a blur in his vision and that he needed replacement glasses.  He again reported being shot below the eye in Vietnam and having a fragment in the right cheek.  The assessment was myopic astigmatism and presbyopia, and the plan was to provide new bifocals and a referral for contact lenses.

As explained in the initial denial of this claim, refractive error of the eye, as such, is not eligible for service connection; however, it may be service-connected if it was subject to, or aggravated by, a superimposed injury or disease during service to result in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90; Winn, 8 Vet. App. at 516; Natali, 375 F.3d at 1380.  As noted in the Veteran's service records, his myopia with astigmatism is refractive error, as is presbyopia.  The records in 1973 also noted refractive error.  Service connection cannot be granted for this condition, in itself, as a matter of law.  

There is also no suggestion in the new or old evidence that the Veteran's disability was aggravated beyond its natural progression or resulted in additional disability as a result of service.  For example, the Veteran's vision testing results and diagnosis were similar at service entrance and discharge, and he reported slowly deteriorating vision for treatment in 1986.  He had different glasses prescriptions over the years.  

With regard to the Veteran's complaints of temporary loss of vision relating to seizures, the rating criteria for seizure disorder indicates that temporary interruption of vision is a symptom that is contemplated by the rating for seizure disorder, described as brief interruption of consciousness or conscious control of the eyes, including staring or rhythmic blinking.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910, General Rating Formula for Major and Minor Epileptic Seizures, Note (2).  

Similarly, although the Veteran referred to temporary vision loss relating to seizures when he sought medical treatment over the years, no separate diagnosis was given other than myopia with astigmatism or presbyopia.  The Veteran is not competent as a lay witness to provide an opinion as to whether he has a diagnosable vision loss disability, or what the nature of any such disability is, because the neurological system of the eyes is complex and requires medical training for such an opinion.  

Further, there is no indication in the medical evidence of a vision disability other than refractive error or symptoms associated with the seizure disorder.  As such, the first element for a VA examination or opinion is not met;  there is also no indication that a current disability may be related to service or to a service-connected disability.  New and material evidence has not been received as to any basis for the prior denial, VA's duty to provide a VA examination is not triggered, and the claim will not be reopened.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).

Shell Fragment Wound of the Face

Service connection for shell fragment wound or shrapnel to the face was initially denied in a January 1973 rating decision.  The Veteran was notified of the denial and his appellate right at that time, but he did not appeal, and no new and material evidence was received within one year.  Therefore, the RO decision became final.  

Subsequent claims to reopen were also denied, with the last final denial being in a November 1994 SOC after a December 1993 rating decision.  The Veteran did not further appeal, and no new and material evidence was received within the appeal period.  Thus, this RO denial became final.  

Although a May 2003 rating decision denied a claim to reopen this issue, the Veteran submitted a notice of disagreement in August 2003, and a SOC was not provided at that time.  Therefore, this claim remained pending, and the last final denial was in November 1994.  The AOJ again denied this claim in a July 2010 rating decision, leading to the current appeal.

Prior denials were based on no evidence of any injury or treatment for a shell fragment wound or shrapnel to the face in the Veteran's service treatment records, and no objective evidence relating any current residuals to service.  

The combat presumption applies, however, as the Veteran received a Combat Infantry Badge, and he has reported this injury as occurring during combat.  Although there was no reference to shell fragment wound in the Veteran's December 1968 service discharge examination, such an injury is generally consistent with the circumstances and hardships of the Veteran's service in combat.  Further, as noted in a February 1988 denial by the Board, private treatment records in July 1971 referenced a piece of embedded steel in the left maxilla adjacent to the nose.  Multiple subsequent records, including an April 2010 private record from Dr. GR after the last final denial, have noted that Veteran's seizure disorder was probably related to his facial wounds during service.  The Veteran has continued to complain of seizure disorder and vision problems as related to the shell fragment wound during combat service although, as discussed above, he is not competent to identify whether any of his vision problems are related to this injury.

Resolving doubt in the Veteran's favor, and applying the combat presumption, there is new and material evidence as to the bases for the prior denial, namely, whether there was an injury during service and whether any current residuals are related to the injury.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Further, resolving doubt in the Veteran's favor, he retains a residual of metal in his face due to shell fragment wound in service.  Otherwise, the medical evidence establishes that the Veteran's seizure disorder, which is already service-connected, was related to his shell fragment wound to the face in service.  As discussed above, the Veteran's reported vision problems, which he describes as loss of vision at times that returns after a few moments, appear to be symptoms of his seizure disorder, and his diagnosed refractive error (myopia with astigmatism) is not eligible for service connection.  Service connection will be granted, however, for the Veteran's injury of shell fragment wound to the face will be granted; it appears that he is already being compensated for resulting residuals other than a piece of metal embedded in the face.  38 C.F.R. §§ 3.102, 3.303. 

Bilateral Hernia Repair

The AOJ denied the Veteran's initial claim for service connection for bilateral hernia repair in a March 1972 rating decision.  The Veteran was notified of his appellate rights at that time, but he did not appeal, and no new and material evidence was received within one year.  Therefore, the denial became final.  

Subsequent claims to reopen were also denied, and the last final denial was in a November 1994 SOC, following a December 1993 rating decision and notice of appellate rights.  The Veteran did not further appeal, and no new and material evidence was received within the appeal period.  Thus, this RO denial became final.  

Rating decisions in October 1999 and May 2003 also denied a claim to reopen for a hernia; however, the Veteran submitted a notice of disagreement in November 1999 and August 2003, respectively, and a SOC was not provided thereafter.  Accordingly, those denials did not become final, and the last final denial was the November 1994 SOC.  The AOJ again denied a claim to reopen for a hernia disability in a July 2010 rating decision, leading to the current appeal.  

Prior denials were based on a finding that the Veteran did not have a hernia that began in service or was otherwise be related to service.

Evidence at the time of the last prior final denial included the Veteran's service treatment records, which did not show any complaints or diagnosis of hernia, including at a December 1968 discharge examination.  A July 1969 VA examination noted "bilateral hydrocele" in the space for hernia.  During an August 1969 urology examination, the Veteran reported being told that he had a right inguinal hernia upon examination for civilian employment in January 1969.  During examination in August 1969, the examiner did not find any evidence of hernia at that time, although the right internal ring was found to be "quite small."  

In a November 1971 statement, the Veteran again reported that he was denied employment in January 1969 due to a hernia in the right upper groin, and that he was told during treatment in March 1971 that he had a hernia in the same area and should have it removed.  Thereafter, a VA record for inpatient treatment from November 1972 to December 1972 noted a four-year history of recurrent bilateral groin knots (or since approximately November or December 1968).  Examination showed bilaterally enlarged inguinal rings, and the Veteran was admitted for hernia repair.  Surgery was performed on in November 1972, and no hernia were found, but the internal rings were found to be enlarged bilaterally.  Part of this record is missing, but it establishes surgery to repair a hernia or groin condition.

An undated VA treatment record that appears to be from 1974 noted that the Veteran had a hernia repaired in 1972 and that there were "old tissues - not mended" that caused pain in the suprapubic region, sometimes bad enough to stop and bend over.  The Veteran reported being on pain medications for approximately two years, which would be consistent with a 1972 surgery.  Subsequently, an April 1986 VA treatment record noted a scar in the suprapubic region of abdomen.

Since the last final denial in 1994, the Veteran has continued to report being status post bilateral herniorrhaphy in 1970 or 1972 and that his hernias began in service.  See, e.g., December 1997 Agent Orange registry examination, September 2000 VA examination for PTSD, April 2010 record from Dr. GR.

Presuming the new evidence to be credible and considering the new evidence together with the prior evidence, the evidence shows a recurrent hernia or groin condition since near the end of service in December 1968, which required surgical repair in 1972 and resulted in pain for some time and a scar in the suprapubic region of the abdomen that was still noticeable many years later.  The Veteran is competent to report his symptoms of pain due to hernia and post-hernia repair residuals, and the other evidence is generally consistent in this regard.  Given the very low threshold for reopening claims, this is new and material as to the reasons for prior denial, and the claim is reopened.  38 C.F.R. § 3.156.

Further, resolving doubt in the Veteran's favor, this evidence is sufficient to establish a recurrent and persistent condition of bilateral hernia or groin condition that continued until he had surgical repair in 1972.  Thus, the criteria are met for service connection for residuals of surgical repair of a bilateral hernia or groin condition, including a scar on the abdomen.  38 C.F.R. §§ 3.102, 3.303. 

Left Arm Burns 

The AOJ denied the Veteran's initial claim for service connection for residuals of left arm burns in an October 1969 rating decision.  The Veteran was notified of his appellate rights at that time, but he did not appeal, and no new and material evidence was received within one year.  Therefore, the RO denial became final.  

Thereafter, in an April 1972 rating decision with notice to the Veteran, the AOJ indicated that additional service clinical records had been received.  As such, this claim was reviewed without regard to the finality of the prior denial.  See 38 C.F.R. § 3.156(c).  The Veteran disputed this denial in July 1972, and a SOC was provided in August 1972.  Then, in December 1972, within one year after the notice of the rating decision in April 1972, the Veteran indicated a dispute with the denial and, when liberally construed, an intent to appeal.  In an October 1985 decision, the Board denied the claim for left arm burns.  The Veteran did not further appeal to the court, and this decision became final when issued.  

The Veteran continued to attempt to reopen this claim.  The last final denial was in a November 1994 SOC, following a December 1993 rating decision.  The Veteran did not further appeal from this SOC, and no new and material evidence was received within the appeal period; therefore, this RO denial became final.  

Rating decisions in October 1999 and May 2003 also denied a claim for left arm burns; however, the Veteran submitted a notice of disagreement in November 1999 and August 2003, respectively, and a SOC was not provided thereafter.  Accordingly, those denials did not become final, and the last final denial was in 1994.  The AOJ again denied this claim in July 2010, leading to the current appeal.  

Prior denials of left arm burn residuals were based on a finding that the Veteran's left arm burns in service had healed, and that there were no chronic residuals.  

At the time of the last final denial, evidence included the Veteran's service records, which showed treatment for a left arm burn in May 1968, which was noted be well healed.  The Veteran did not report any pertinent symptoms or problems at his December 1968 service discharge examination, and no clinical abnormality was found.  In his March 1969 initial claim, the Veteran reported suffering 2nd degree left arm burns in the summer of 1968; this is consistent with the service records.  He was afforded a VA examination in July 1969, and no residuals were found.  

In a December 1972 statement, the Veteran asserted that his left arm was burned in Vietnam and that the skin had healed, but he suffered from pains of the left arm and hand and that the arm would go "dead," and he believed this was due to the burn.

A VA neurological consult record in 1972 noted decreased sensation in the left arm.  In a May 1973 private record, the Veteran reported burning his left arm some time ago, and that when he put a strain on it he felt pain in the medial aspect of the elbow area.  An undated VA record that appears to be from 1974 recorded complaints of shooting pain up the left arm related to an old burn.  An April 1975 VA treatment record noted complaints of weakness and numbness in the left hand after exertion.

Then, VA treatment records in March 1976 noted recent burns to the bilateral forearms and other areas from a house fire, and the Veteran reported a gas explosion in February 1976.  Several years later, an August 1981 VA treatment record noted 2nd and 3rd degree burns from a hot water heater explosion in 1975.

The Veteran has submitted many statements, including in 1988, indicating that a 5-gallon can of diesel fuel "shot out of [his] left arm" in service and that he had 1st, 2nd, and 3rd degree burns.

Since the last final denial in 1994, the Veteran has continued to complain of left arm burn residuals.  An April 2010 private record from his cardiologist, Dr. GR, noted reports of surgery for arm burns in Vietnam.  The Veteran resubmitted copies of his prior statements regarding the nature of left arm burns in treatment in service.

The evidence regarding symptoms and complaints of left arm problems that the Veteran believed were related to his left arm burn, and that were present prior to his post-service burns in March 1976, were already of record at the time of the many prior denials, including the last final denial in 1994.  The evidence received in this regard since 1994 is duplicative and redundant and does not raise a reasonable possibility of substantiating the claim.  The Veteran is not competent to offer an opinion regarding whether he has any chronic left arm residuals from the burn in service, and the prior medical evidence in this regard was considered in connection with the prior denials.  Further, there is no indication of residual scar or other chronic disability relating to the service burns (as opposed to the post-service burns on the arms and other areas documented in 1976).  As such, evidence since the last final denial is not material to a reason for the prior denial and does not trigger VA's duty to obtain an examination or raise a reasonable possibility of substantiating the claim.  Thus, the claim is not reopened.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).

Hemorrhoids

A claim for service connection for hemorrhoids was initially denied in a January 1973 rating decision.  The Veteran was notified of the denial and his appellate right at that time, but he did not appeal, and no new and material evidence was received within one year.  Therefore, this decision became final.  

Subsequent claims to reopen were also denied, with the last final denial being in a November 1994 SOC following a December 1993 rating decision.  The Veteran did not further appeal, and no new and material evidence was received within the appeal period.  Thus, this RO denial also became final.  

Thereafter, although rating decisions in October 1999 and May 2003 denied claims to reopen this issue, the Veteran submitted a notice of disagreement in November 1999 and August 2003, respectively, and a SOC was not provided at those time.  Therefore, the claim remained pending, and the last final denial was in the November 1994 SOC.  The AOJ again denied this claim in a July 2010 rating decision, leading to the current appeal.

Prior denials were based on findings that there were no hemorrhoids shown in service, the onset appeared to be after service, and there was no link to service.  

Evidence of record at the time of the last final denial in 1974 included the Veteran's service records, which did not reflect any complaints relating to hemorrhoids, including in his December 1968 discharge examination.  In his December 1972 claim, however, the Veteran reported that he was told at service discharge that he had hemorrhoids and that he should report for treatment to the VA hospital and have it put in records, which he did within one year after discharge.  A VA record for inpatient treatment from November to December 1972 indicated that the Veteran reported a 4-year history of painful, mildly bleeding hemorrhoids.  Examination showed external hemorrhoids, and the provider noted that a previous proctology examination had shown external hemorrhoids to have been resolved.  

Subsequent treatment records showed complaints and findings of internal and external hemorrhoids on a regular basis, both before and after the last final denial, including VA records in March 1986, March 2010, May 2010, and June 2010.  The Veteran also reported having a hemorrhoidectomy in 1980.  In a September 2000 VA examination for PTSD, the Veteran reported having hemorrhoids since 1966 or 1967.  In lay and medical records, the Veteran has consistently reported having symptoms of hemorrhoids that started in service and continued since that time.  

The Veteran is competent to report the nature and timing of his symptoms of hemorrhoids, including burning, pain, and bleeding, as well as the date of onset.  Evidence received since the last final denial shows a continued pattern of persistent and recurrent hemorrhoids, which the Veteran reports as starting during service.  Therefore, presuming this evidence to be credible, this evidence is new and material as to the reasons for prior denial, and the claim is reopened.  38 C.F.R. § 3.156.

Further, resolving doubt in the Veteran's favor, the medical evidence shows a diagnosis of hemorrhoids, which the Veteran's competent and credible lay evidence has established as being persistent and recurrent since service.  Therefore, service connection is warranted for hemorrhoids.  38 C.F.R. §§ 3.102, 3.303.

Chloracne, Acne Vulgaris, Xerosis, Unspecified Cancer

The Veteran claimed service connection for an unspecified skin condition claimed as due to Agent Orange exposure in May 1986, followed by a specific claim for chloracne in April 1988.  In July 1991, he submitted a service connection claim for conditions claimed as due to Agent Orange and identified as "cancers" and "chloracne (skin disorders)."  These claims were last finally denied in a November 1994 SOC, after a December 1993 rating decision and notice of appellate rights.  The Veteran did not further appeal from the SOC, and no new and material evidence was received within the appeal period; thus, this RO denial became final.  

Rating decisions in October 1999 and May 2003 also denied a claim to reopen for Agent Orange conditions of chloracne, acne vulgaris, xerosis, and unspecified "cancer"; however, the Veteran submitted a notice of disagreement in November 1999 and August 2003, respectively, and a SOC was not provided.  Accordingly, those denials did not become final, and the last final denial was the 1994 SOC.  The AOJ again denied a claim to reopen in July 2010, leading to the current appeal.  

Prior denials of chloracne, acne vulgaris, and unspecified cancer as due to Agent Orange were based on findings that there was no condition related to service. 

Evidence of record at the time of the last final denial included the Veteran's service treatment records, which did not show any complaints or diagnosis of a skin condition or cancer.  The Veteran denied any skin disease at his December 1968 separation examination, and there was no clinical diagnosis at that time.

In a VA general medical examination in July 1969, the section for dermatological condition stated only dermatophytosis of the feet, and the head and face were noted to be normal.  At an August 1969 VA dermatological examination, the Veteran only complained of symptoms on the feet, and examination confirmed tinea pedis.

VA treatment records in April 1986 and July 1987 included a diagnosis of xerosis for complaints of an itchy, dry, scaly rash on the hands and arms, as well as the feet (as noted above).  In April 1986, the Veteran also complained of lumps or masses in the inguinal (groin) area that would come and go.  In July 1987, he was prescribed Benadryl and skin creams for these conditions, as well as for tinea pedis.

In his April 1988 claim, the Veteran asserted that he had chloracne on his arms, hands, and parts of the face, which was being treated at the VA facility.

In an October 1992 VA skin examination, the Veteran reported a history of acneiform eruptions and that he was diagnosed with chloracne since 1967, which had some improvement with topical medications.  He complained of irritation, mainly itching, on the face and particularly on the forehead.  Examination showed numerous noninflammatory papules mainly on the forehead and also scattered on the face.  The diagnosis was acneiform eruptions probably chloracne.

In a January 1992 VA skin examination, the Veteran complained of white scaly areas on the arms and hands for many years, as well as bumps on the face that began sometime in the past.  He had used Eucerin cream with resolution of scales on the arms, and bumps on the face would come and go with time and without therapy.  Examination again showed scaly areas on the arms and hands, which was exacerbated by itching.  His face showed open and closed comidomes, papules, and an occasional soft cyst.  The impression was xerosis (dry skin) and acne vulgaris.
   
A March 1996 Agent Orange dermatological examination recorded scaly patches on the hands.  Although the Veteran complained of a rash on the feet since Vietnam, he did not mention the timing of skin symptoms on the hands or elsewhere.  

In a December 1997 VA Agent Orange registry examination, the Veteran reported a rash on the face for 30 years (or since approximately 1967).  At a February 1999 Board hearing, the Veteran reported "chloracne bumps" all over the face and groin.  His wife also testified to him having a rash in the groin area.

During a September 2000 VA examination for PTSD and a February 2002 Board hearing, the Veteran reported that doctors had told his wife that he had cancer, but that he did not know what type or in what area.  He indicated there had been no treatment since the 1980s.  

As noted above, a claim for unspecified "cancer" was last finally denied in November 1994.  The Veteran's more specific claim for nasal cancer or nasopharyngeal cancer, to include squamous cell carcinoma of the pyriform sinus, was denied in a July 2010 rating decision and is being remanded herein.  A more recent claim for lung cancer is also being remanded herein, as discussed below, and the Veteran was diagnosed with two primary types of cancer in 2013 and with metastatic lung cancer more recently.  With regard to other types of cancer, there was no evidence prior to after the last final denial to show a current diagnosis.  As such, there is no new and material evidence to show a disability, VA's duty to provide an examination is not triggered, and the claim is not reopened.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).

As also noted above, a claim for chloracne, which would include other acneiform conditions, was last finally denied in November 1994.  That denial did not specifically include the condition of xerosis, and the 1999 and 2003 denials of xerosis did not become final; however, this claim was again denied in July 2010.

The evidence of record, including that summarized above, shows a diagnosis of acne vulgaris or acneiform condition probably chloracne in 1992 for complaints of bumps or pustules primarily on the face, although the Veteran and his wife also reported similar symptoms in the groin.  The Veteran has continued to report similar symptoms in many statements after the evidence summarized herein.

There was also a diagnosis of xerosis for dry skin on the arms, legs, and hands (in addition to the feet which is addressed above with tinea pedis) in 1987 and 1992.  The Veteran has continued to report similar symptoms in subsequent statements.

The Veteran contends that these conditions are due to Agent Orange exposure.  Xerosis is not a disease that is subject to presumptive service connection on this basis, the Veteran is not competent to offer an opinion in this regard due to the complex nature of the effects of Agent Orange on bodily systems.  There is no competent evidence suggesting a relationship between the Veteran's xerosis and herbicide exposure.  Further, the Veteran has not claimed to have had xerosis or dry skin, other than on the feet (which is addressed separately above), on a persistent and recurrent basis since service.  There is also no indication in the medical evidence that this condition may be related to service.  Thus, a VA examination is not required, the preponderance of the evidence is against service connection for this condition, and the claim is denied.  38 C.F.R. § 3.102, 3.303, 3.307, 3.309.  

In contrast, chloracne or other acneiform disease consistent with chloracne is subject to service connection based on herbicide exposure in service, as long as it became manifest to a degree of 10 percent or more within one year after the last exposure to herbicide agents during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Evidence that was considered at the time of the last prior denial in 1994 included the Veteran's service records, in which he denied any skin condition at discharge in 1968.  There were also VA examinations in July and August 1969, more than one year after his last exposure to herbicides in Vietnam, that recorded no complaints and found no abnormalities regarding the skin, including on the head or face, except for on the Veteran's feet.  Additionally, the Veteran had previously asserted in 1992 that he had acneiform symptoms and chloracne continuously since 1967.  As such, the Veteran's testimony to this extent in 1997 and subsequently, which was after the last final denial, is cumulative and redundant of the previously considered evidence that was rejected when compared with the other evidence of record.  

In sum, there is no new and material evidence to show chloracne or similar acneiform disease to a compensable degree within one year after the Veteran's last herbicide exposure, so as to allow for presumptive service connection on this basis.  The Veteran's belief that this condition is due to herbicide exposure is not competent and is not sufficient to trigger VA's duty to provide an opinion regarding a direct link to herbicide exposure; there is no other competent evidence indicating that there may be such a link, or any other link to service.  There is no reasonable probability of substantiating the claim, VA's duty to assist is not triggered, and the claim is not reopened.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).  

Hearing Loss

In a July 2010 rating decision, the AOJ denied service connection for hearing loss.  The Veteran initially claimed service connection in August 1981, and this claim was denied in a December 1981 rating decision, with notice of the denial and appellate rights.  The Veteran did not appeal, and no new and material evidence was received within one year.  As such, this denial became final.  Thereafter, the AOJ again denied this claim in a November 1994 SOC after a December 1993 rating decision.  The Veteran did not further appeal, and no new and material evidence was received within the appeal period.  Thus, this RO denial also became final.  

Subsequent rating decisions in October 1999 and May 2003 also denied hearing loss; however, the Veteran submitted a notice of disagreement in November 1999 and August 2003, respectively, and a SOC was not provided thereafter.  Accordingly, those claims remained pending, and 1994 was the last final denial.  

Prior denials were based on finding of no hearing loss shown in service, and the most recent SOC denied hearing loss based on no clinical diagnosis of hearing loss.

At the time of the last final denial in 1994, evidence included the Veteran's service treatment records, which showed no complaints, treatment, or diagnosis of hearing loss.  The Veteran denied any hearing loss symptoms in a Report of Medical History for his December 1968 discharge examination, and pure tone thresholds were 0 to 10 decibels at all levels, which is within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

Thereafter, an April 1986 VA treatment record noted hearing loss via audiometry in a systems review; however, the test results or degree of any hearing loss were not specified.  VA consider hearing loss a disability only if certain pure tone thresholds or speech reception scores are shown.  See 38 C.F.R. § 3.385.  It is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection; however, there must still be a link between a current disability and an injury or disease in service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

After the last final denial in 1994, during a September 2000 VA examination for PTSD, the Veteran reported hearing loss since 1968, which "comes and goes."  More recent medical records, such as a September 2014 VA active problem list, do not include a diagnosed hearing loss disability.  A December 2013 VA treatment record noted that the Veteran's hearing was "okay," and a June 2014 VA treatment record stated "[h]earing deficits: none."  In an October 2014 statement, the Veteran asserted that his hearing loss was related to "PTSD/combat."   

The new evidence received since the last final denial in 1994 does not suggest or establish a current hearing loss disability.  Further, the Veteran's report of intermittent hearing loss (i.e., that "comes and goes") does amount to continuity of symptomatology since service, nor does it suggest any other link to service or  compensable manifestations within one year after service, especially when taken together with the previously available evidence where he denied any hearing loss at service discharge.  See 38 C.F.R. §§ 3.307(a), 3.309(a)(3) (listing hearing loss as a chronic disease subject to presumptive service connection); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (indicating that service connection may be shown by evidence of continuity of symptomatology for listed chronic diseases).  

In sum, the additional evidence since 1994 is not material to a reason for the prior denial and does not raise a reasonable possibility of substantiating the service connection claim for hearing loss.  Similarly, there is no need for a VA examination or opinion, as the first element is competent evidence of a current disability and there must also be an indication that there may be a link between a current disability and service.  Thus, new and material evidence has not been received, and the claim to reopen is denied.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).  

Tuberculosis

In a January 2009 rating decision, the AOJ denied the Veteran's claim to reopen service connection for tuberculosis.  Previously, this claim was denied in a November 1994 SOC after a December 1993 rating decision.  He did not further appeal, and no new and material evidence was received within the appeal period.  Therefore, this denial became final.  Although a May 2003 rating decision denied a claim for tuberculosis, the Veteran submitted a timely notice of disagreement from this denial in August 2003, and a SOC was not provided at that time.  Therefore, this claim remained pending, and the last final denial was in November 1994.

The prior final denial of tuberculosis was based on a finding of no diagnosis or treatment in service, and no condition manifested to a compensable degree within three years after service (the presumptive period for this chronic disease).  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Evidence of record at the time of the last final denial in 1994 included the Veteran's claim of having tuberculosis, and his service treatment records, which showed no treatment or diagnosis of tuberculosis.  There was also a October 1992 VA examination for systemic conditions, in which the Veteran reported that he was being treated currently for pulmonary tuberculosis at Charity Hospital.  Records of treatment from 1992 were also available; they did not indicate a diagnosis or treatment for tuberculosis but, rather, conditions of the abdomen and kidney.  

After the last final denial, in a December 1995 examination, the Veteran reported having pulmonary tuberculosis in 1966 and that, in 1992, he had a cyst on his kidney and was treated for 9-10 months with medications.  This reference to treatment in 1992 was similar to his prior report in 1992.  In a December 1997 Agent Orange examination, the Veteran again reported that he was treated for tuberculosis in 1966.  In a September 2000 VA examination for PTSD, the Veteran stated that he had tuberculosis "since 1966," but that he had no current treatment.  

At other times, the Veteran has stated that he had a positive tuberculosis (or "TB") test in service but was not sure if he had the disease.  During a February 2002 Board hearing on other issues, the Veteran testified that he was told that he had tuberculosis in training during service, but that it "didn't flare back up" until 1992.  The many medical records and examinations associated with the claims file since 1994 do not show a current diagnosis or treatment for tuberculosis.  

The Veteran's reports and medical evidence received since the last final denial in 1994 are essentially duplicative of his prior reports and available medical evidence, including treatment records during service and in 1992.  No new evidence has been received to suggest that the Veteran actually has tuberculosis currently, or that he had the condition during service or to a compensable degree within three years after service.  As such, the additional evidence is not material and does not raise a reasonable possibility of substantiating the claim.  Similarly, there is no new evidence to trigger the need for VA to provide a VA examination, as the first element is competent evidence of a current disability and the second element is evidence establishing an injury, disease, or event in service.  See McLendon, 20 Vet. App. at 82; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no current disability).  Accordingly, new and material evidence has not been received, and the claim to reopen is denied.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).  

Coma and Residuals of Coma

In a July 2010 rating decision, the AOJ denied service connection for a coma or residuals of coma.  The Veteran's May 1968 service discharge examination noted reports of seizures and a history of syncope, dizziness or fainting, and periods of unconsciousness, as reflected in his service treatment records.  The Veteran has consistently asserted that he had a coma during service, and that his seizures began after that time.  See, e.g., May 1973 private record (reporting seizures that began in February 1968 with convulsions followed by coma); December 2013 Disability Benefits Questionnaire (DBQ) form filled out by Veteran (reporting periods of unconsciousness or coma in service).  The Veteran has not identified any other alleged residual of a coma or unconsciousness during service, and there is no medical evidence to suggest any current diagnosis of coma, or any coma residual other than seizure disorder.  Therefore, the first element for providing a VA examination is not met.  Further, the preponderance of the evidence is against service connection for coma or residuals of a coma because there is no currently diagnosed disability (other than the already service-connected seizure disorder), and the claim is denied.  38 C.F.R. § 3.102.

Chronic Headaches

In a July 2010 rating decision, the AOJ denied service connection for chronic headaches.  Although the Veteran had applied for service connection for chronic headaches in an April 2003, this issue was not addressed in the May 2003 rating decision or any time prior to July 2010.  

The Veteran has consistently reported headaches that have recurred on a persistent basis since service.  For example, a May 1973 private record noted reports of severe headaches currently, as well as seizures that began in February 1968, and the provider noted that the Veteran had severe refractive error and wore corrective glasses.  In an April 1975 VA treatment record, the Veteran reported that he was "still having severe headaches post seizure."  Subsequent treatment records also noted complaints of headaches.  In a September 2000 VA examination for PTSD, the Veteran reported chronic or recurrent headaches 10-15 times a month for the past 30 years.  In an April 2014 statement (among others), the Veteran asserted that a bullet fragment stuck between his eyes caused chronic headaches, and he referenced records regarding his seizure disorder.  In an October 2014 statement, the Veteran again asserted that his headaches were related to combat.  

The Veteran is competent to report his observable symptoms of headaches, as well as injuries and symptoms sustained during combat service, and their timing as being associated frequently with seizures.  Resolving doubt in the Veteran's favor, his chronic headaches have been linked to service or to service-connected disability, and service connection is warranted.  38 C.F.R. §§ 3.303, 3.304, 3.310.

Diabetes, Hodgkin's and non-Hodgkin's Lymphoma, Sarcomas

In a July 2010 rating decision, the AOJ denied service connection for diabetes mellitus, Hodgkin's lymphoma, non-Hodgkin's lymphoma, soft tissue and other sarcomas.  Although the Veteran had previously mentioned several of these conditions in statements, the AOJ did not adjudicate these issues previously.  

In September 1989, the Veteran stated that the legislature had added non-Hodgkin's lymphoma and soft tissue and other sarcomas to the list of presumptive diseases as due to herbicide exposure in June 1989, but he stated only "I have chloracne."  Thereafter, in July 1991, the Veteran claimed service connection for Hodgkin's disease, non-Hodgkin's lymphoma, and soft tissue and other sarcomas as part of a list of "cancers" he alleged were associated with Agent Orange exposure.  

The Veteran is not competent to diagnose diabetes mellitus, Hodgkin's lymphoma, non-Hodgkin's lymphoma, or soft tissue and other sarcomas because each of these is a complex disorder that is not capable of lay observation or identification.  There is no suggestion in the medical evidence that any of these conditions has been diagnosed.  Moreover, the Veteran does not appear to have asserted that he actually has a diagnosis of these conditions.  Rather, he appears to have submitted a claim based on the addition of these disabilities to the list of available presumptive service-connected disabilities, as indicated in his June 1989 and July 1991 statements.  As such, there is no indication of a current disability that may be related to service, to include herbicide exposure, and a VA examination is not required for these claims.  The preponderance of the evidence is against service connection for diabetes mellitus, Hodgkin's lymphoma, non-Hodgkin's lymphoma, soft tissue and other sarcomas, and these claims are denied.  38 C.F.R. § 3.102.

Bladder Disability

In a January 2009 rating decision, the AOJ denied service connection for a bladder condition.  The evidence reflects a diagnosis of benign prostatic hypertrophy (BPH) with urinary symptoms.  See, e.g., March 2007 private record.  Although the Veteran is competent to report his observable bladder or urinary symptoms, he is not competent to diagnose a specific disability to account for such symptoms, or to offer an opinion as to the cause of any bladder or urinary condition.  This is because he has no medical expertise, and there could be multiple causes for urinary symptoms, especially in light of the Veteran's complex medical history.  

Further, the Veteran has not claimed to have had bladder symptoms since service, and his assertion that it is due herbicide exposure is not sufficient to suggest an indication to service so as to trigger the need for a VA examination.  There were no diagnosis, complaints, or treatment for a bladder condition or symptoms during service, and there is no other suggestion that any current bladder or urinary disability may be related to service, to include herbicide exposure, or to service-connected disability.  There is also no diagnosed prostate cancer, which would be a presumptive condition based on herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6) 3.309(e).  As such, the preponderance of the evidence is against service connection for a bladder disability, and the claim is denied.  38 C.F.R. § 3.102.


ORDER

The appeal of an effective date earlier than February 22, 1998, for the 20 percent evaluation of seizure disorder is dismissed.

The appeal of an earlier effective date for the 100 percent evaluation of schizo-affective disorder with PTSD is dismissed.

There was a timely notice of disagreement to the January 2009 denial of service connection for hypertension, a back disability, and a bladder disability; the appeal is granted to this extent.

New and material evidence having not been received, the claim of entitlement to passive dependent disorder is not reopened; the appeal is denied.  

New and material evidence having been received, the claim of service connection for bilateral leg pain is reopened; the appeal is granted to this extent.  

New and material evidence having not been received, the claim of service connection for condition of the skeletal system is not reopened; the appeal is denied.  

New and material evidence having been received, the claim of service connection for peripheral neuropathy is reopened; the appeal is granted to this extent.  

New and material evidence having been received, the claim of service connection for tinea pedis is reopened; the appeal is granted to this extent.  

Service connection is granted for a skin condition of the feet, diagnosed as tinea pedis, dermatophytosis, and xerosis.

New and material evidence having not been received, the claim of service connection for myopia with astigmatism or vision loss is not reopened; the appeal is denied.  

New and material evidence having not been received, the claim of service connection for a skeletal system condition is not reopened; the appeal is denied.  

New and material evidence having been received, the claim of service connection for shell fragment wound of the face is reopened; the appeal is granted to this extent.  

Service connection is granted for residuals of shell fragment wound to the face of embedded metal in the face.

New and material evidence having been received, the claim of service connection for residuals of bilateral hernia repair is reopened; the appeal is granted to this extent.  

Service connection is granted for residuals of surgical repair of a bilateral hernia or groin condition, including a scar in the suprapubic area of the abdomen.

New and material evidence having not been received, the claim of service connection for left arm burns is not reopened; the appeal is denied.

New and material evidence having been received, the claim of service connection for hemorrhoids is reopened; the appeal is granted to this extent.  

Service connection is granted for hemorrhoids.

New and material evidence having not been received, the claim of service connection for Agent Orange residuals claimed as chloracne or acne vulgaris and unspecified cancer is not reopened; the appeal is denied.

Service connection for xerosis other than on the feet is denied.

New and material evidence having not been received, the claim of service connection for hearing loss is not reopened; the appeal is denied.  

New and material evidence having not been received, the claim of service connection for tuberculosis is not reopened; the appeal is denied.  

Service connection for coma and residuals of coma is denied.

Service connection for diabetes mellitus is denied.

Service connection for chronic headaches is granted.

Service connection for Hodgkin's lymphoma is denied.

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for soft tissue and other sarcomas is denied.

Service connection for a bladder disability is denied.


REMAND

In a May 2003 rating decision, the AOJ granted a rating of 100 percent for seizure disorder effective as of March 2, 2003.  In a June 2003 statement, the Veteran continued to assert entitlement to a 20 percent rating for seizure disorder prior to February 22, 1998, and also asserted that he is entitled to a 100 percent rating for seizure disorder effective since 1968.  Although the Veteran referred to the Board's April 2003 remand of his claim for an earlier effective date for the 20 percent rating, he clearly asserted entitlement to a 100 percent rating for seizure disorder effective since 1968.  This statement was received within one year after the May 2003 rating decision that first awarded the 100 percent rating, and the Veteran has continued to make these assertions over the years.  The Board must view submissions by a pro se claimant liberally in determining whether procedural requirements have been met, and he is clearly seeking an earlier effective date prior to March 2, 2003, for the award of 100 percent rating for seizure disorder.  As such, the June 2003 statement constituted a valid and timely notice of disagreement to the effective date for the award of 100 percent rating.  38 C.F.R. §§ 20.201, 20.302.  

Subsequent adjudications by the AOJ and the Board, including a July 2003 SSOC and the December 2006 Board decision, only addressed the question of entitlement to an effective date prior to February 22, 1988, for the assignment of a 20 percent rating for seizure disorder.  To the extent that the Veteran seeks an effective date for his 100 percent rating prior to March 2, 2003, but after February 22, 1988 (the date of entitlement to a 20 percent rating that has already been finally determined by the Board as discussed above), this claim has not yet been addressed by the AOJ.  Rather, the AOJ (and the Board) only addressed the appeal of entitlement to a 20 percent rating prior to February 22, 1988.  Therefore, the issue of entitlement to an earlier effective date prior to March 2, 2003, for the 100 percent evaluation for seizure disorder is under the Board's jurisdiction, and a remand is necessary to provide a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will only be returned to the Board, however, if a timely appeal is received after the SOC.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In a January 2009 rating decision, the AOJ denied an original service connection claim for a heart disability, to include congestive heart failure or ischemic heart disease (as later addressed through the Nehmer review project in September 2011).  There is conflicting evidence as to whether the Veteran has any diagnosed chronic cardiac condition.  For example, the Veteran complained of heart failure in an April 2010 consult with private provider Dr. GR, with complaints of shortness of breath and dyspnea on exertion, and a question of myocardial infarction in 1990 but no chest pain.  Dr. GR noted that an EKG showed sinus bradycardia and within normal limits, and the impressions included congestive heart failure by history.  Thereafter, in an April 2011 DBQ, Dr. GR checked that there was "no" congestive heart failure or ischemic heart disease.  More recently, an April 2014 VA pulmonary note stated that the Veteran had an echocardiogram last year, with evidence of thrombus or mass in the right and left atria.  A followup transesophageal echocardiogram was ordered, but the appointment was cancelled because the Veteran did not show for the procedure; another echocardiogram and cardiology consult was to be ordered.  In May 2015, the AOJ requested a VA examination for coronary artery disease to determine if the Veteran had coronary artery disease or any residual conditions.  Although there is a VA examination for lung disorders in May 2015 that appears to have been provided based on this same examination request, there is no cardiologic VA examination available for the Board's review.  Therefore, this claim must be remanded to obtain any such VA examination or outstanding records that may show a current heart diagnosis.  

The January 2009 rating decision also denied service connection for hypertension and a back injury.  The VA and private records show currently diagnosed hypertension and a lumbar spine disability.  Further, VA has recognized a possible relationship between hypertension and PTSD, and the Veteran has had seizure disorder with multiple falls for many years.  Thus, a VA examination or opinion should be obtained to determine if there is a basis for secondary service connection.  Similarly, if there is a diagnosed cardiac condition other than ischemic heart disease, which would be presumptively service-connected based on herbicide exposure, an opinion should be obtained as to secondary service connection.

For the reopened claims of service connection for bilateral leg pain and peripheral neuropathy of the upper and lower extremities, the Veteran asserts that these conditions are due to Agent Orange exposure, but medical evidence indicates that some of these symptoms may be related to a back disorder.  For example, in a December 1997 VA Agent Orange registry examination, the Veteran complained of numbness in the arms and legs for 30 years, and the diagnosis was paresthesias of the upper and lower extremities, with no objective findings.  Private records from August 2006 noted pain in the right foot and left leg numbness with sciatica and a back injury over 10 years ago.  Records from this provider in July 2009 noted reports of continued pain in the legs, with an assessment of neuropathy and unusual sensation in the legs.  All raised theories must be addressed, and because the claim for a back injury is being remanded, these claims are inextricably intertwined and must be remanded.  A VA examination and opinion should be obtained as to whether the Veteran's bilateral leg pain or neuropathy of all extremities is due to service or secondary to disabilities that may be service-connected upon remand. 

In a July 2010 rating decision, the AOJ denied service connection for liver cancer.  There is no evidence of a diagnosis of liver cancer; however, VA treatment records in April 2010 noted a report of being diagnosed with chronic hepatitis C infection in August 2000.  The Veteran indicated that he believed this condition was due to extensive exposure to blood and bodily fluids during combat.  He denied a history of illicit drug use at that time, although other evidence of record, including a February 1999 hearing transcript, reflected reports of crack and cocaine use.  Nevertheless, exposure to blood from others via injuries is consistent with the Veteran's combat service; thus, there is an indication that the current hepatitis C may be related to service, and a VA examination or opinion is warranted.

In a July 2010 rating decision, the AOJ denied service connection for nasal cancer or nasopharyngeal cancer, to include squamous cell carcinoma of the pyriform sinus, claimed as secondary to lung cancer as a result of herbicide exposure.  A January 2014 VA oncology clinic record shows a current diagnosis of multiple primary cancers, namely, left side pyriform sinus squamous cell carcinoma and left upper lobe lung cancer.  Similarly, a March 2014 private oncology clinic record reflects recently diagnosed supraglottic laryngeal squamous cell cancer with left neck nodal metastatic disease, and separately diagnosed left upper lobe lung cancer.  A May 2015 VA examination noted lung cancer with metastasis to the larynx and neck lymph nodes, stating that this was diagnosed in December 2013.  There was also chronic obstructive pulmonary disease (COPD) of emphysema shown by x-ray.  

Cancers of the pharynx and nasal cavity have been determined to not warrant presumptive service connection based on herbicide exposure.  See, e.g., 79 Fed. Reg. 20308 (April 11, 2014) (Determinations Concerning Illnesses
Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012).  Nevertheless, it appears that a claim of service connection for lung cancer is currently in process with the AOJ, which led to the May 2015 VA examination.  This claim will likely be granted under the provisions for presumptive service connection based on herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (including specified respiratory cancers of the lung, bronchus, larynx, or trachea).  Therefore, this claim is remanded for further development as to the Veteran's claim of service connection on a secondary basis as related to his diagnosed lung cancer.  

In a January 2009 rating decision, the AOJ denied service connection for chronic sinusitis.  There is no indication that the Veteran had symptoms, treatment, or a diagnosis of sinusitis in service, or on a persistent or recurrent basis since that time, or that the condition may otherwise be related to service.  Nevertheless, a January 2013 private radiology report shows mild maxillary sinusitis, and this was located in a similar area as the Veteran's claim for cancer of the nasal or sinus cavities.  Therefore, the claims are inextricably intertwined and this claim will be remanded.  

Pertinent to these claims, although the May 2015 VA examiner noted that the Veteran was a lifelong non-smoker, other evidence of record indicates that he had a heavy cigarette smoking history.  See, e.g., April 2010 private consult from Dr. GR (noting that the Veteran was down to 1-1.5 packs per day from 4 packs per day).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA cardiologic examination with the claims file, to include any examinations provided in response to the April 2015 request for an examination.  Also, associate any outstanding VA treatment records since April 2014 with the claims file, to include any cardiologic tests, or any other outstanding records identified upon remand.   

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for VA examination(s) regarding the nature and etiology of his current hypertension, back disability, bilateral leg pain, peripheral neuropathy of the upper and lower extremities, liver disability to include chronic hepatitis C, or nasal cancer (also claimed as nasopharyngeal cancer), to include squamous cell carcinoma of the pyriform sinus.  

The examiner(s) should conduct any necessary studies or testing, and respond to the following based on such examination and review of the entire claims file.  If the Veteran is unable to attend a VA examination in person, to the extent possible, the requested opinions should be provided based on a review of the claims file alone:

NOTE: The examiner must provide reasons for all opinions.  If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with other evidence.  Further, if an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

(a)  Was the Veteran's chronic hepatitis C at least as likely not (50 percent probability or more) incurred as a result of service, to include exposure to blood or bodily fluids of others during combat?  The examiner should discuss the significance of the Veteran's reported post-service use of crack and cocaine, along with any other indicated risk factors for hepatitis C.

Is there any other currently diagnosed liver disability, to include liver cancer?  If so, is it at least as likely as not that such disability was incurred in service?

(b)  Was the Veteran's current back disability at least as likely as not proximately caused by the service-connected seizure disorder?  

Also, if there was no causation, was the currently diagnosed back disability at least as likely as not proximately aggravated (worsened beyond its natural progression) by the seizure disorder?  

If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

In responding the above, the examiner should discuss the significance of evidence pertaining to a back surgery in 1993, as well as falls due to seizure.

(c)  Was the Veteran's current hypertension or any diagnosed cardiac disability other than ischemic heart disease at least as likely as not proximately caused by the service-connected PTSD or seizure disorder?  

Also, if there was no causation, was the current hypertension or any diagnosed cardiac disability other than ischemic heart disease at least as likely as not proximately aggravated (worsened beyond its natural progression) by the PTSD or seizure disorder?  

If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

(d)  Was any diagnosed neuropathy or other neurologic abnormality of the Veteran's upper and lower extremities (to include pain or numbness in the arms, legs, feet, and hands), at least as likely not incurred as a result of service, to include herbicide exposure?  The examiner should discuss the Veteran's reports of numbness in the arms and legs for 30 years, such as in the December 1997 Agent Orange registry examination, along with other pertinent evidence. 

If there was no incurrence as a result of service, was any currently diagnosed neurologic abnormality in the extremities at least as likely as not proximately caused by the Veteran's service-connected seizure disorder, or by a back disability if it is service-connected?  

Also, if there was no causation, was any currently diagnosed neurologic abnormality in the extremities at least as likely as not proximately aggravated (worsened beyond its natural progression) by the service-connected seizure disorder, or by a back disability in the event it is service-connected?  

If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

(e)  Was any currently diagnosed nasal cancer, nasopharyngeal cancer, or squamous cell carcinoma of the pyriform sinus, or any current chronic sinusitis, at least as likely as not proximately caused by the Veteran's lung cancer, if it is service-connected?  

Also, if there was no causation, was any cancer in these areas or chronic sinusitis at least as likely as not proximately aggravated (worsened beyond its natural progression) by the Veteran's lung cancer, if it is service-connected?  

If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

The examiner should address the significance of the Veteran's heavy cigarette smoking history.  

3.  Provide a Statement of the Case for the issue of entitlement to an effective date earlier than March 2, 2003, for the award of 100 percent rating for seizure disorder, and advise the Veteran of the requirements for submitting a substantive appeal.  Thereafter, if a timely substantive appeal is received, return this issue to the Board, if otherwise in order.

4.  If any other claim on appeal remains denied, provide a Supplemental Statement of the Case before returning the matter to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


